Case 1:19-cv-00901-AJT-IDD Document 22 Filed 08/19/20 Page 1 of 2 PageID# 142
Case 1:19-cv-00901-AJT-IDD Document 22 Filed 08/19/20 Page 2 of 2 PageID# 143



       ORDERED that Defendant's Motion for Summary Judgment [Doc. No. 16] be, and the

same hereby is, DENIED in part: and it is further

       ORDERED that the decision of the Commissioner be VACA TED; and the case be

REMANDED for further review consistent with this Cou11's decision.

       The Clerk is directed to forward copies of this Order lo all counsel of record.




Alexandria, Virginia
August 19, 2020
